DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/2022, regarding rejections under 35 U.S.C. 101 have been fully considered. The rejections of claims 10-19 under 35 U.S.C. 101 have been reconsidered and withdrawn, but the remaining arguments are not persuasive. 

On pages 6-10, Applicant argues that the claimed invention is eligible under U.S.C. 101. However, representative claim 1, under broadest reasonable interpretation (BRI) is drawn to a weather station comprising a sensor and an interface card that receives and transmits sensor data. This can also be seen with the method of Claim 20, where the only positively recited steps of the claim are retrieving sensor data and communicating that received data. The pre-existing traffic cabinet and detection rack are not given patentable weight as they are additional elements that relate the claimed invention (weather station) with a field of use (traffic intersection monitoring) (see MPEP 2106.05(h)). Using the traffic cabinet for power and communications is merely signal transmission, and using the traffic cabinet “in lieu” of onboard power and communications does not reflect “improvement to the technology” as it is a simple substitution that does not change the actual functions performed by the claimed weather station, but merely restricts an extra-solution activity (connecting to a power source) of the abstract idea. 

Applicant’s arguments with respect to rejections of claim(s) 1-21 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A weather station system, comprising: 
a weather station having at least one sensor disposed at an intersection with a traffic cabinet, the weather station being connected with the traffic cabinet via a connection; 
an interface card adapted for insertion in a detection rack of the traffic cabinet, the card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack; and 
receive data from the at least one sensor of the weather station and communicate the data to at least one remote computing device for processing with data of other weather stations; 
such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements".
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception 
(abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes -concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, the steps of “receive data[ ... ] and communicate the data" (simply receiving and transmitting data) are treated as belonging to mental process grouping. Under broadest reasonable interpretation, the scope of the claim comprises viewing a traffic intersection, collecting sensor data (camera image) and making an observation (forecast based on picture) (see MPEP 2106 .04(a)(2) A.). computerized substitution of human observation and signal analysis is the very type of subject matter that the Supreme Court and Federal Circuit have excluded from patent eligibility under 35 U.S.C. § 101. Gottschalk v. Benson, 409 U.S. 63, 67, 93 S. Ct. 253 (19 72) (method that can be "done mentally" without a computer is an abstract idea and not patentable).
Similar limitations comprise the abstract ideas of Claim 20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
Claim 1: a weather station having at least one sensor disposed at an intersection with a traffic cabinet, the weather station being connected with the traffic cabinet via a connection; 
an interface card adapted for insertion in a detection rack of the traffic cabinet, the card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack; 
at least one remote computing device for processing with data of other weather stations; 
such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station.

Claim 20: retrieving from a weather station having at least one sensor disposed at an intersection with a traffic cabinet a string of weather related data, the weather station being connected with the traffic cabinet via a connection; 
through an interface card adapted for insertion in a detection rack of the traffic cabinet, the card having embedded firmware, carry out a programmed process including; 
supplying power the traffic cabinet to the weather station through the connection; 
at least one remote computing device for processing with data of other weather stations;
wherein the traffic cabinet is used by the weather station for power and communications in lieu of onboard power and communications in the weather station.

The additional elements of a weather station having at least one sensor disposed at an intersection with a traffic cabinet, the weather station being connected with the traffic cabinet via a connection is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use and represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception (see MPEP 2106.0S(g) "The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process"). An interface card adapted for insertion in a detection rack of the traffic cabinet and at least one remote computing device for processing with data of other weather stations (generic processor) are generally recited and are not qualified as particular machines (see MPEP 2106.05(b)(I) "Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection." and  2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack, such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station is not qualified as a meaningful limitation as this limitation merely restricts the insignificant extra-solution activity of transmitting power from a power supply to a particular technological environment and the claim language “provide an electrical connection” language really just provides a results-oriented solution. The claim doesn’t specify how the “such that” result is accomplished, just instructions to provide an electrical connection in order to effect a desired result (see MPEP 2106.05(f)(1) “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it"”). The traffic cabinet is not a part of the claimed invention, and using its power and communication infrastructure is only tangentially related to the actual elements of the claimed weather station (sensor and interface card).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicia I exception and require further analysis under the Step 2B. 
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9, and 21 provide additional 
features/steps which are part of an expanded algorithm, so these limitations should be considered pa rt of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malkes et al. (US 20190333375 A1), hereinafter "Malkes" in view of ComNet (Traffic Detector Rack Industrially Hardened Managed Switch with (8) 10/100/1000Base-TX & (4) 100/1000Base-FX Ports & Optional PoE+, ComNet Communication Networks, 21 Dec. 2018).

Regarding Claim 1, Malkes teaches A weather station system (Malkes [0021] The traffic control system 102 may be connected with and/or may be implemented in a traffic cabinet present at a roadway or intersection of roads.), comprising:
a weather station having at least one sensor disposed at an intersection with a traffic cabinet, the weather station being connected with the traffic cabinet via a connection (Malkes [0033] The data related to weather condition may be obtained from multiple weather sensors installed at various intersections.; also see [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets and [0028] Table 2 provides details related to weather conditions, as determined by weather sensors. The data may be specific for an intersection/road, wherein the intersection/road may be identified by a unique ID assigned to it.); 
an interface circuit adapted for circuit 
receive data from the at least one sensor of the weather station and communicate the data to at least one remote computing device for processing with data of other weather stations (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet; see Figs. 1 and 2 Traffic control system 102 and processor 202; Note that the traffic control system and its processor must inherently have embedded firmware to send and receive weather data in order to carry out its forecasting process as well as send and receive data to and from the Communication network 106). 
Malkes is not relied upon to explicitly teach an interface card adapted for insertion in a detection rack of the traffic cabinet, the card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack; and 
such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station.
ComNet teaches an interface card adapted for insertion in a detection rack of the traffic cabinet (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack), the card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack (ComNet p. 1, derives power and ground from the backplane); and 
such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station (ComNet p.1, take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy. […] PoE-compliant (Power over Ethernet) devices such as wireless radios or IP cameras).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Malkes' circuit to be in the form of an interface card adapted for insertion in a detection rack of the traffic cabinet, the card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station through the connection when the card is inserted in the detection rack; and 
such that, through the interface card, the at least one sensor uses the traffic cabinet for power and communications in lieu of onboard power and communications in the weather station, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy (ComNet p. 1).

Regarding Claim 2, Malkes in view of ComNet (as stated above)further teaches wherein the weather data includes at least one of: road temperature, subsurface temperature, freezing temperature, water film height, friction, saline concentration, road condition, precipitation type, visibility, wind speed, wind direction, air temperature, dewpoint, relative humidity, relative air pressure (Malkes [0028] Table 2 provides details related to weather conditions, as determined by weather sensors; also see [0033] Weather conditions may include precipitation, such as rain, acid rain, snow, sleet, fog, or hail, that affect visibility for drivers and that may result in substances cover a thoroughfare such as a roadway or railway and cause adverse traffic issues by affecting tire traction. Weather conditions may a Isa include substances, such as ice, black ice, snow, mud, rocks, water, toxic runoff, or combinations thereof that cover at least part of a thoroughfare such as a roadway or railway and cause adverse traffic issues by reducing or otherwise affecting tire traction or other surface traction for vehicles. Weather conditions may include combinations of such issues, such as in storms or hurricanes or monsoons. Weather conditions in the context herein may also include issues such as high winds, landslides, mudslides, avalanches, floods, toxic spills, or combinations thereof, which may affect ability of vehicles to operate properly or ability of drivers to operate vehicles properly. Alternatively, weather related parameters, such as temperature, wind speed, humidity, and atmospheric pressure may be calculated with help of weather sensors, such as thermometer and wind meter.).

Regarding Claim 3, Malkes in view of ComNet (as stated above)further teaches  wherein the at least one sensor includes a weather sensor mountable at road level (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1; also see [0025] The vehicle 118 may comprise a connected vehicle sensor database 120 which contain sensor data obtained from connected vehicle sensors 124 and a connected vehicle base module 122 which continuously polls the connected vehicle sensors 124 for vehicle sensor data, such as when the vehicle 116 may have its breaks engaged. In some cases, the vehicle 118 and traffic control system 102 may communicate with each other via vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or infrastructure-to-vehicle (I2V) communications with other devices around, for example using dedicated short range communication (DSRC) wireless signal transfer or a not her wireless signal transfer protocol or technology discussed herein with respect to the input devices 1160 and/or output devices 1150 of FIG. 11; note that the vehicles are ground level sensors).

Regarding Claim 4, Malkes in view of ComNet (as stated above)further teaches wherein the at least one sensor includes a weather sensor mountable above road level (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1. The camera 104 may be configured to capture visual media data of a defined area 134 along one or more thoroughfares and any vehicular traffic thereon. That is, the camera 104 may capture images or videos of a defined area 134 of roadway or intersection and any vehicles that pass through the defined area 134.).

Regarding Claim 5, Malkes in view of ComNet (as stated above)further teaches wherein the at least one sensor includes a camera (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1).

Regarding Claim 6, Malkes in view of ComNet (as stated above)further teaches wherein the interface card includes programmed functionality to communicate with the weather station and the remote computing device using a protocol selected from Ethernet, USB, WiFi and Cellular (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet.).

Regarding Claim 8, Malkes in view of ComNet (as stated above) is not relied upon to further teach wherein the card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card. 
ComNet teaches wherein the card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card (ComNet p. 1, The small form factor allows the user to take advantage of existing rack space already dedicated within an already space limited traffic cabinet).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet, further in view of ComNet to explicitly teach wherein the card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy (ComNet p. 1). Also note that in embodiments where the traffic control system is implemented in a traffic cabinet, the system's processor must inherently have a form factor that allows it to properly interact with the rest of the traffic cabinet (Malkes [0021] The traffic control system 102 may be connected with and/or may be implemented in a traffic cabinet present at a roadway or intersection of roads; the traffic cabinet and its contents are guided by standards, therefore the required form factor for properly interfacing with the traffic cabinet is part of the specifications of the cabinet).

Regarding Claim 9, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor uses power and/or communications connections or wiring preexisting in the traffic cabinet (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack and derives power and ground from the backplane).

Regarding Claim 10, Malkes teaches a weather data processing system (Malkes [0021] The traffic control system 102 may be connected with and/or may be implemented in a traffic cabinet present at a roadway or intersection of roads.), comprising:
a plurality of weather stations each having at least one sensor (Malkes [0033] The data related to weather condition may be obtained from multiple weather sensors installed at various intersections.; also see [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets and [0028] Table 2 provides details related to weather conditions, as determined by weather sensors. The data may be specific for an intersection/road, wherein the intersection/road may be identified by a unique ID assigned to it.); 
a plurality of interface circuits, each integrated with a traffic cabinet co-located at intersection level and having a connection with a respective one of the plurality of weather stations, 
receive data from the respective weather station and communicate the data (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet; see Figs. 1 and 2 Traffic control system 102 and processor 202; Note that the traffic control system and its processor must inherently have embedded firmware to send and receive weather data in order to carry out its forecasting process as well as send and receive data to and from the Communication network 106);
and a centralized hub for receiving data from the plurality of interface circuits  (Malkes [0035] The processor 202 may be configured to execute one or more computer-readable program instructions, such as program instructions to carry out any of the functions described in this description. The processor 202 may alternately or additionally be or include any processor 1110 as illustrated in and discussed with respect to FIG. 11; also see [0074] The computing system 1100 of FIG. 11 includes one or more processors 1110 and memory 1120. Also see Fig. 1 and note that the at least one processor that processes the data received from the other sensors/systems through the communication network is considered the centralized hub). 
Malkes is not relied upon to explicitly teach a plurality of interface cards, each interface card being constructed and having embedded firmware to: 
provide an electrical connection to supply power to the weather station through the connection;
wherein the weather stations, through the interface cards, use power and communications of the respective traffic cabinets in lieu of onboard power and communications resources. 
ComNet teaches a plurality of interface cards (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack), each interface card being constructed and having embedded firmware to: 
provide an electrical connection to supply power to the weather station through the connection (ComNet p. 1, derives power and ground from the backplane);
wherein the weather stations, through the interface cards, use power and communications of the respective traffic cabinets in lieu of onboard power and communications resources (ComNet p.1, take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy. […] PoE-compliant (Power over Ethernet) devices such as wireless radios or IP cameras).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Malkes' circuit to be in the form of a plurality of interface cards, each interface card being constructed and having embedded firmware to: 
provide an electrical connection to supply power to the weather station through the connection;
wherein the weather stations, through the interface cards, use power and communications of the respective traffic cabinets in lieu of onboard power and communications resources, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy (ComNet p. 1).

Regarding Claim 11, Malkes in view of ComNet (as stated above) further teaches wherein at least one of the weather stations is mounted on a power pole, utility pole, or traffic signal pole preexisting at the intersection (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1. The camera 104 may be configured to capture visual media data of a defined area 134 along one or more thoroughfares and any vehicular traffic thereon. That is, the camera 104 may capture images or videos of a defined area 134 of roadway or intersection and any vehicles that pass through the defined area 134.).

Regarding Claim 12, Malkes in view of ComNet (as stated above) further teaches wherein the weather data is preprocessed before transmitting the data to the centralized hub (Malkes [0035] The processor 202 may include one or more general-purpose processors (e.g., INTEL® or Advanced Micro Devices® (AMD) microprocessors) and/or one or more special purpose processors (e.g., digital signal processors or Xilinx® System On Chip (SOC) Field Programmable Gate Array (FPGA) processor); also see [0085] In some cases, the computer system 1100 may be part of a multi-computer system that uses multiple computer systems 1100, each for one or more specific tasks or purposes. Note that each individual processor can be programmed to execute the instructions and transmit the results through the communication network, or a single processor can aggregate all of the data from the individual processors through the communication network, then execute the instructions; also note that under broadest reasonable interpretation, converting the camera image to a digit a I format before transmitting is a Isa considered preprocessing).

Regarding Claim 13, Malkes in view of ComNet (as stated above) further teaches wherein the weather data is processed before being transmitted by the centralized hub for reporting and forecasting (Malkes [0035] The processor 202 may include one or more general-purpose processors (e.g., INTEL® or Advanced Micro Devices® (AMD) microprocessors) and/or one or more special purpose processors (e.g., digital signal processors or Xilinx® System On Chip (SOC) Field Programmable Gate Array (FPGA) processor); also see [0085] In some cases, the computer system 1100 may be part of a multi-computer system that uses multiple computer systems 1100, each for one or more specific tasks or purposes. Note that each individual processor can be programmed to execute the instructions and transmit the results through the communication network, or a single processor can aggregate all the data from the individual processors through the communication network, then execute the instructions).

Regarding Claim 14, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a user device (Malkes [0036] The interface(s) 204 may help an operator to interact with the system 102. The interface(s) 204 of the system 102 may either accept an input from the operator or provide an output to the operator, or may perform both the actions. The interface(s) 204 may either be a Command Line Interface (CLI), Graphical User Interface (GUI), or a voice interface. The interface(s) 204 may alternately or additionally be or include any input devices 1160 and/or output devices 1150 and/or display systems 1170 and/or peripherals 1180 as illustrated in and discussed with respect to FIG. 11.).

Regarding Claim 15, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a mobile or onboard device (Malkes [0024] The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be a personal computer, a hand held computing device, a telephone ("smartphone" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry or clothing or accessory), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, another type of computing device, or some combination thereof. Note that the weather data and forecast can be accessed by the computers of the system).

Regarding Claim 16, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a subscriber near the intersection (Malkes [0024] The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be a personal computer, a hand held computing device, a telephone ("smartphone" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry or clothing or accessory), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, another type of computing device, or some combination thereof. Note that the weather data and forecast can be accessed by the computers of the system. Note that the term "subscriber" is considered to simply be a user).

Regarding Claim 17, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a connected vehicle or autonomous vehicle (CAV) near the intersection (Malkes [0024] The system 102 may further be connected to a weather forecast data base 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be[ ... ] a vehicle-based computer, another type of computing device, or some combination thereof.).

Regarding Claim 18, Malkes in view of ComNet (as stated above) does not explicitly teach wherein an alert related to the localized weather reporting and forecasting is directed to a road display. 
However, Malkes teaches weather forecasts directed to a map, which would contain a road display if a road is part of the area of interest (Malkes [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets. The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof.). Malkes also uses those weather reports as part of identifying hazardous conditions to make a decision on how to minimize traffic hazards (Malkes [0052] the weather adjustment module 210 may be triggered by the traffic routing module 208, at step 602. The weather adjustment module 210 may be triggered when a weather attribute having increased probability to cause an adverse traffic event is detected. The weather adjustment module 210 may determine a suitable course of action to reduce the probability of the adverse traffic event, optionally based on the correlation coefficient and/or the severity of adverse traffic event, at step 608. Note that the "trigger" is essentially an alert to the traffic control system that corrective action must be taken, either directly by the system or by the system operator, as well as to communicate to the vehicles in the area that there is an adverse weather condition).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet (as stated above) to explicitly teach wherein an alert related to the localized weather reporting and forecasting is directed to a road display, to allow users to see the weather conditions being processed by the traffic control system, so that proper action can be taken.

Regarding Claim 19, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor of each of the weather stations uses power and/or communications connections or wiring preexisting in the respective traffic cabinets (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack and derives power and ground from the backplane).

Regarding Claim 20, Malkes teaches a method for retrieving localized weather data, comprising:
retrieving from a weather station having at least one sensor disposed at an intersection with a traffic cabinet a string of weather related data (Malkes [0033] The data related to weather condition may be obtained from multiple weather sensors installed at various intersections.; also see [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets and [0028] Table 2 provides details related to weather conditions, as determined by weather sensors. The data may be specific for an intersection/road, wherein the intersection/road may be identified by a unique ID assigned to it.), the weather station being connected with the traffic cabinet via a connection; 
through an interface circuit adapted for 
receiving data from the at least one sensor of the weather station, and communicating the data to at least one remote computing device for processing with data of other weather stations (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet; see Figs. 1 and 2 Traffic control system 102 and processor 202; Note that the traffic control system and its processor must inherently have embedded firmware to send and receive weather data in order to carry out its forecasting process as well as send and receive data to and from the Communication network 106).
Malkes is not relied upon to explicitly teach an interface card adapted for insertion in a detection rack of the traffic cabinet, the card having embedded firmware;
supplying power the traffic cabinet to the weather station through the connection; 
wherein the traffic cabinet is used by the weather station for power and communications in lieu of onboard power and communications in the weather station.
ComNet teaches an interface card adapted for insertion in a detection rack of the traffic cabinet (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack), the card having embedded firmware;
supplying power the traffic cabinet to the weather station through the connection (ComNet p. 1, derives power and ground from the backplane); 
wherein the traffic cabinet is used by the weather station for power and communications in lieu of onboard power and communications in the weather station (ComNet p.1, take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy. […] PoE-compliant (Power over Ethernet) devices such as wireless radios or IP cameras).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Malkes' circuit to be in the form of an interface card adapted for insertion in a detection rack of the traffic cabinet, the card having embedded firmware;
supplying power the traffic cabinet to the weather station through the connection; 
wherein the traffic cabinet is used by the weather station for power and communications in lieu of onboard power and communications in the weather station, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy (ComNet p. 1).

Regarding Claim 21, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor uses power and/or communications connections or wiring preexisting in the traffic cabinet (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack and derives power and ground from the backplane.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malkes in view of ComNet (as stated above), further in view of Wikipedia ( "RS-485", Wayback Machine Capture, 11 April 2017), hereinafter Wiki.

Regarding Claim 7, Malkes in view of ComNet (as stated above) is not relied upon to explicitly teach wherein the signaling from the weather station uses RS-485.
Wiki teaches that RS-485 "is a standard defining the electrical characteristics of drivers and receivers for use in serial communications systems" (see (Wikipedia: "RS-485", Wayback Machine Capture, 11 April 2017)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet (as stated above) in view of Wiki to explicitly teach using RS-485 as its communication standard, because RS-485 "is a standard defining the electrical characteristics of drivers and receivers for use in serial communications systems".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ComNet Installation and Operation Manual (ComNet Communication Networks, installation and operation manual, CNGE12FX4TX8MS[POE]/TS, Traffic detector rack industrially hardened Managed switch with (8) 10/100/1000BASE-TX & (4) 100/1000BASE-FX PORTS & OPTIONAL POE+, 17 July 2018) discloses the ComNet CNGE12FX4TX8MS[POE]/TS is a twelve port, managed Ethernet switch. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/04/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863